UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2250



MONTE MEDLEY,

                                               Plaintiff - Appellant,

          versus


FEDERAL EXPRESS CORPORATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-2388-8-AW)


Submitted:   July 30, 2004                 Decided:   October 19, 2004


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jay L. Cohen, Chevy Chase, Maryland, for Appellant. Edward J.
Efkeman, FEDERAL EXPRESS CORPORATION, Memphis, Tennessee, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Monte Medley appeals from the order of the district court

awarding summary judgment to Federal Express Corporation (“Fedex”)

and dismissing his complaint of unlawful employment discrimination

in violation of Md. Ann. Code, art. 49B, § 42 (2003).    Because the

district court erroneously denied as “moot” Medley’s motion for an

extension of the discovery period and otherwise failed to address

his motion for discovery in opposition to summary judgment, we

vacate the judgment and remand for further proceedings.

            As part of the discovery process, Medley sought certain

records of similarly situated Fedex employees, and Fedex objected.

Fedex also declined to turn over the documents at a deposition

conducted on March 25, 2003.    On March 26, 2003, the final day of

the discovery period, Medley filed a motion to further extend the

discovery period to facilitate the filing of a motion to compel

discovery.    On April 24, 2003, Fedex filed a motion for summary

judgment.    On May 15, 2003, with the summary judgment motion still

pending, the district court entered a “paperless order” denying

Medley’s motion for additional discovery as “moot.”      Medley then

responded to the summary judgment motion and again moved for

additional discovery under Fed. R. Civ. P. 56(f).        On July 15,

2003, the district court filed a memorandum opinion and order

awarding summary judgment to Fedex, implicitly denying Medley’s

motion under Rule 56(f), and dismissing his complaint.


                                - 2 -
              Medley’s motion for extended discovery was not moot at

the time it was denied by the district court.                   Moreover, the

district court did not address Medley’s motion under Rule 56(f) in

its opinion and order dismissing Medley’s complaint.             Accordingly,

we vacate the judgment of the district court, and we remand for the

court to consider Medley’s motion for an extension of discovery and

Rule 56(f) motion.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                        VACATED AND REMANDED




                                     - 3 -